


110 HR 5648 IH: Emergency Wildland Fire Response Act of

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5648
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Goodlatte (for
			 himself, Mr. Peterson of Minnesota,
			 Mr. Young of Alaska,
			 Mr. Bishop of Utah,
			 Mr. Salazar,
			 Mr. Sali, and
			 Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Cooperative Forestry Assistance Act of 1978
		  to establish a Federal wildland fire emergency suppression fund to facilitate
		  accountable fire suppression activities by the Secretary of Agriculture and the
		  Secretary of the Interior to unanticipated large fire events, to encourage
		  enhanced management efficiencies and cost controls of wildland fire
		  suppression, and to reduce the risk of catastrophic wildfire to communities,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Wildland Fire Response Act
			 of 2008.
		2.Federal wildland
			 fire emergency suppression fund to cover costs of certain Federal wildland fire
			 suppression activitiesThe
			 Cooperative Forestry Assistance Act of 1978 is amended by inserting after
			 section 10A (16 U.S.C. 2106c) the following new section:
			
				10B.Federal
				Wildland Fire Emergency Suppression Fund and response to declared emergency
				wildland fire incidents
					(a)DefinitionsIn this section:
						(1)Appropriate
				management responseThe term
				appropriate management response means a response plan to a
				wildland fire, based on an evaluation of risks to firefighter and public
				safety, land and resource and fire management objectives, resource
				availability, the circumstances under which the fire occurs, including weather
				and fuel conditions, protection priorities, values to be protected, and cost
				effectiveness.
						(2)Appropriate
				congressional committeesThe
				term appropriate congressional committees means the Committee on
				Agriculture, the Committee on Appropriations, the Committee on the Budget, and
				the Committee on Natural Resources of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry, the Committee on
				Appropriations, the Committee on the Budget, and the Committee on Energy and
				Natural Resources of the Senate.
						(3)Declared
				emergency wildland fire incidentThe term declared
				emergency wildland fire incident means a wildland fire incident
				declared by the Secretary concerned under subsection (c).
						(4)FundThe term Fund means the
				Federal Wildland Fire Emergency Suppression Fund established by subsection
				(b).
						(5)Secretary
				concernedThe term
				Secretary concerned means the Secretary of Agriculture or the
				Secretary of the Interior.
						(6)Wildland fire
				operationsThe term
				wildland fire operations means those predictable activities of
				the Secretary concerned that are typically performed annually as part of
				wildland fire preparedness, anticipated wildland fire suppression workload, and
				wildland fire operations, including burned area emergency rehabilitation,
				associated with a wildland fire incident that does not meet the criteria
				specified in subsection (c).
						(b)Federal Wildland
				Fire Emergency Suppression Fund
						(1)EstablishmentThere is established in the Treasury of the
				United States a fund to be known as the Federal Wildland Fire Emergency
				Suppression Fund, which shall be available to the Secretary concerned,
				subject to subsection (d), to cover the costs of Federal wildland fire
				suppression activities associated with a declared emergency wildland fire
				incident.
						(2)ContentsThe Fund shall consist of the
				following:
							(A)Amounts appropriated to the Fund.
							(B)Other emergency funds appropriated for
				wildland fire suppression activities that the Secretary concerned transfers to
				the Fund.
							(C)Subject to
				subsection (f)(3), other funds transferred to the Fund.
							(D)Interest earned on
				amounts in the Fund.
							(3)AvailabilityAmounts
				in the Fund shall remain available until expended.
						(c)Declared
				emergency wildland fire incidents
						(1)Criteria for
				declarationThe Secretary
				concerned may declare a wildland fire incident to be a declared emergency
				wildland fire incident for which the costs of wildland fire suppression
				activities may be covered using amounts in the Fund if the Secretary
				concerned—
							(A)has wildland fire suppression
				responsibilities for the incident that may be stipulated in a cooperative
				agreement; and
							(B)determines, taking
				into consideration the appropriate management response, that the incident meets
				either of the following criteria:
								(i)Size and
				SeverityThe wildland fire incident—
									(I)is at least 300
				acres in size or involves multiple fire incidents; and
									(II)has the potential
				for extreme fire behavior.
									(ii)ThreatThe
				wildland fire incident has the potential for loss of lives, public and private
				property, watersheds, wildlife, particularly endangered or threatened species
				and their habitat, or severe immediate economic impact to local
				communities.
								(2)Delegation of
				declaration authorityA
				declared emergency wildland fire incident shall be made only by the Secretary
				concerned or a designee of the Secretary at the subcabinet level.
						(d)Annual condition
				on use of fundThe Secretary
				concerned may only access the Fund during a fiscal year if the budget submitted
				to Congress under section 1105(a) of title 31, United States Code, for that
				fiscal year requested funds for the Secretary concerned for wildland fire
				operations in an amount not less than the 10-fiscal year average of
				expenditures for wildland fire operations by the Secretary concerned.
					(e)Reports on fund
				activitiesThe Secretaries
				concerned shall submit to the appropriate congressional committees a joint
				report every six months detailing all expenditures from and deposits to the
				Fund during the preceding six-month period, including a detailed accounting of
				expenditures associated with each declared emergency wildland fire incident.
				Each report shall also be made available to the public.
					(f)Authorization of
				appropriations
						(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Fund such amounts as are necessary to
				maintain the Fund at a level equal to the average annual costs incurred by the
				Secretaries concerned over the preceding five fiscal years for declared
				emergency wildland fire incidents. If the five fiscal years used in determining
				the average includes a fiscal year that began before the date of the enactment
				of the Emergency Wildland Fire Response Act
				of 2008, the Secretaries concerned shall prepare an estimate for
				that fiscal year of what the costs would have been for declared emergency
				wildland fire incidents had this section been in effect.
						(2)Notice of
				insufficient fundsThe
				Secretaries concerned shall notify the appropriate congressional committees
				whenever only an estimated two months worth of funding remains in the Fund or
				for wildland fire operations of the Secretaries.
						(3)Limitation on
				transfers from non-fire program accountsIn addition to other requirements
				applicable to the reprogramming of funds, the Secretary concerned shall not
				transfer funds from non-fire program accounts to cover wildland fire
				suppression expenses unless the Fund or amounts available for wildland fire
				operations for that fiscal year have been depleted and a formal request to
				replenish the Fund or provide additional amounts for wildland fire operations,
				whichever has been depleted, has been submitted to the Committee on
				Appropriations of the House of Representatives and the Senate.
						(g)Promotion of
				cost containment in wildland fire suppression
						(1)Transfer of
				excess funds for reforestationSubject to such limitations as may be
				provided in appropriation Acts, the Secretary concerned may transfer any funds
				of the Secretary concerned for wildland fire operations that remain available
				at the end of a fiscal year to support reforestation and rehabilitation of
				forests following wildland fires. Such funds may only be expended in those
				areas where the wildland fire suppression expenditures were below the
				stratified cost index, or equivalent measure, as determined by the Secretary
				concerned. In this paragraph, the term stratified cost index
				means a measure that compares actual expenditures in connection with a wildfire
				incident to the expenditures one would expect given certain characteristics of
				the wildland fire, such as size, conditions, fuel type, or proximity to
				communities.
						(2)Review of
				certain firesThe Secretary
				concerned shall conduct a review, using independent panels, of each wildfire
				incident that results in expenses to the Secretary concerned of greater than
				$10,000,000. The Secretary concerned shall submit to the appropriate
				congressional committees a report containing the results of each
				review.
						.
		3.Reducing the risk
			 of wildfires to people, property, and watersheds in fire-ready
			 communitiesSection 10 of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106) is amended—
			(1)by redesignating
			 subsection (g) as subsection (h); and
			(2)by inserting after
			 subsection (f) the following new subsection (g):
				
					(g)Support for
				fire-ready communities
						(1)Fire-ready
				community definedIn this
				subsection, the term fire-ready community means a community
				that—
							(A)is located within a
				priority area identified pursuant to subsection (b);
							(B)has a cooperative
				fire agreement that articulates the roles and responsibilities for Federal,
				State and local government entities in local wildfire suppression and
				protection;
							(C)has local codes
				that require fire-resistant home design and building materials; or
							(D)has a community
				wildfire protection plan (as defined in section 101 of the Healthy Forests
				Restoration Act of 2003 (16 U.S.C. 6502)) or similar plan acceptable to the
				Secretary of Agriculture.
							(2)Fire risk
				mappingNot later than 180
				days after the date of the enactment of the Emergency Wildland Fire Response Act of
				2008, the Secretary shall develop a national map of landscape
				areas most at risk of wildfire and in need of hazardous fuel treatment and
				maintenance. The map shall identify priority areas for hazardous fuels
				reduction projects, including—
							(A)at-risk communities in fire-prone areas of
				the wildland-urban interface (as defined in section 101 of the Healthy Forests
				Restoration Act of 2003 (16 U.S.C. 6502));
							(B)watersheds and
				municipal drinking water sources;
							(C)emergency
				evacuation corridors; and
							(D)electricity
				transmission corridors.
							(3)Priority for
				fire-ready communitiesIn
				allocating funds under this section and other provisions of this Act and
				Healthy Forests Restoration Act of 2003 under which the Secretary provides
				resources to local communities for wildland fire activities, the Secretary
				shall give priority to fire-ready communities.
						(4)Local wildland
				firefighting capability grants
							(A)Grants
				availableThe Secretary may
				provide cost-share grants to fire-ready communities to increase their capacity
				to defend the community from wildland fire and to provide initial attack
				suppression response for cross-boundary efforts adjacent to National Forest
				System lands.
							(B)Eligible
				activitiesGrant funds may be used for the following:
								(i)Education programs
				to raise awareness of homeowners and citizens about wildland fire protection
				practices, including FireWise or similar programs.
								(ii)Training programs
				for local firefighters on wildland firefighting techniques and
				approaches.
								(iii)Equipment
				acquisition to facilitate wildland fire preparedness.
								(iv)Implementation of a community wildfire
				protection plan or similar plan.
								(v)Such other
				activities as the Secretary may authorize.
								(C)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section such sums as may be necessary.
							(5)Wildland fire
				cost-share agreementsIn
				developing any wildland fire cost-share agreement with a State Forester or
				equivalent official, the Secretary shall, to the greatest extent possible,
				encourage the State and local communities involved to become fire-ready
				communities. When determining cost-sharing responsibilities in any wildland
				fire cost-share agreement with a State Forester or equivalent official, the
				Secretary shall consider whether communities participating in the agreement
				have become or are taking steps to become fire-ready
				communities.
						.
			4.Department of
			 Agriculture partnerships to reduce hazardous fuels on National Forest System
			 landsSection 10A of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106c) is
			 amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting after subsection (c) the
			 following new subsection (d):
				
					(d)Good neighbor
				partnerships
						(1)DefinitionsIn this subsection:
							(A)ContractThe
				term contract means any contracting authority available to the
				Secretary of Agriculture, including a sole source contract or other agreement
				for the mutual benefit of the Secretary and a State Forester or equivalent
				official.
							(B)Good neighbor
				projectThe term good neighbor project means any
				project on National Forest System land that—
								(i)meets the
				requirements for hazardous fuels reduction projects under subsections (a), (d),
				(e), and (f) of section 102 of the Healthy Forests Restoration Act (16 U.S.C.
				6512) and would reduce risk of wildland fire or risk of insect or disease
				infestation to adjacent lands; or
								(ii)would improve watersheds or fish and
				wildlife habitat on National Forest System land and adjacent lands.
								(2)Partnership
				authorityThe Secretary may
				enter into contracts or cooperative agreements with a State Forester, or
				equivalent official, to prepare and implement good neighbor projects on
				National Forest System land to complement any similar project being performed
				on bordering or adjacent non-Federal land. The decision to proceed with a good
				neighbor project is in the Secretary’s sole discretion.
						(3)State forester
				or equivalent official as agentA cooperative agreement or contract under
				paragraph (2) may authorize the State Forester or equivalent official to serve
				as the agent for the Secretary in providing all services necessary to
				facilitate the performance of good neighbor projects, except that any decision
				with respect to a good neighbor project required to be made under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) may not be delegated
				to a State Forester or equivalent official or any officer or employee of the
				State Forester or equivalent official.
						(4)Project
				requirementsIn implementing
				any good neighbor project, the Secretary shall ensure that—
							(A)the project is
				consistent with the applicable land and resource management plan developed
				under section 6 of the Forest and Rangeland Renewable Resources Planning Act of
				1974 (16 U.S.C. 1604); and
							(B)the project
				improves the cost efficiency of managing the National Forest System land
				covered by the project, as determined by the Secretary.
							(5)Priority for
				collaborative projectsThe Secretary shall give priority to good
				neighbor projects that are—
							(A)developed in collaboration with
				non-governmental entities;
							(B)consistent with a
				community wildfire protection plan (as defined in section 101 of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6502)); or
							(C)prepared in a manner consistent with the
				Implementation Plan for the Comprehensive Strategy for a Collaborative Approach
				for Reducing Wildland Fire Risks to Communities and the Environment, dated May
				2002, developed pursuant to the conference report to accompany the Department
				of the Interior and Related Agencies Appropriations Act, 2001 (House Report No.
				106–64), and subsequent revisions of the implementation plan.
							(6)Relation to other
				lawsSubsections (d) and (g) of section 14 of the National Forest
				Management Act of 1976 (16 U.S.C. 472a) shall not apply to a contract or other
				agreement under this subsection.
						(7)Subcontracting
				by a state forester or equivalent officialA State Forester or
				equivalent official may subcontract to the extent allowed by State and local
				law to prepare or implement a contract or other agreement under this
				subsection.
						.
			
